FIFTH AMENDMENT TO CREDIT AGREEMENT


This FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Fifth Amendment”) dated November
15, 2006, is by and among ePlus inc., a Delaware corporation (“ePlus”), the
Subsidiaries of ePlus signatory hereto (including ePlus, each individually a
“Borrower” and collectively, the “Borrowers”), the Banks signatory hereto (the
“Banks”), and National City Bank, as Administrative Agent for the Banks (the
“Administrative Agent”).


BACKGROUND


A.  Pursuant to that certain Credit Agreement dated September 23, 2005, by and
among the Borrowers, the Banks, and the Administrative Agent, as amended by a
First Amendment to Credit Agreement, dated July 11, 2006, a Second Amendment
dated July 28, 2006, a Third Amendment dated August 30, 2006, and a Fourth
Amendment dated September 27, 2006 (as the same may be modified and amended from
time to time, including by this Fifth Amendment, the “Credit Agreement”), the
Banks agreed, inter alia, to extend to the Borrowers a revolving credit facility
in the maximum aggregate principal amount of $35,000,000.


B.  The Borrowers did not deliver the following documents as required by Section
5.1 of the Credit Agreement (a) their annual audited financial statements prior
to May 31, 2006, (b) their “Projections” for 2007 prior to June 30, 2006, (c)
Borrowing Base Certificates for the monthly periods ending through August 31,
2006; (d) Compliance Certificate (Annual), for the period ending March 31, 2006;
(e) Compliance Certificate (Quarterly), for the period ending June 30, 2006; (f)
Financial Statements (Quarterly), for the period ending June 30, 2006; (g)
Inventory Report (Annual), for the period ending March 31, 2006; (h) Inventory
Report (Quarterly), for the period ending June 30, 2006; (i) Residual
Realization Report (Annual), for the period ending March 31, 2006; and (j)
Residual Realization Report (Quarterly), for the period ending June 30, 2006
(the “Waived Delivery Event”), which events were waived through November 15,
2006, pursuant to the Fourth Amendment, and have advised the Banks that they
will be unable to deliver such items in the timeframe set forth in the Fourth
Amendment.


C.  The Borrowers will not be able deliver the following documents as required
by Section 5.1 of the Credit Agreement (collectively, the “Ongoing Delivery
Event”): (a) Borrowing Base Certificates for the monthly periods ending through
September 30, 2006, October 31, 2006 and November 30, 2006; (b) Compliance
Certificate (Quarterly), for the period ending September 30, 2006; (c) Financial
Statements (Quarterly), for the period ending September 30, 2006; (d) Inventory
Report (Quarterly), for the period ending September 30, 2006; (e) Residual
Realization Report (Quarterly), for the period ending September 30, 2006.


D.  The Borrowers have requested an extension of the delivery date requirements
for the Waived Delivery Event and for the Ongoing Delivery Event, as each is
described above, to which the Banks are willing to agree, on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1.  Definitions.


(a)  General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.
 



(b)  Additional Definition. The following additional definition shall be added
to Article 1 of the Credit Agreement to read in its entirety as follows:


“Fifth Amendment” means the Fifth Amendment to this Agreement dated November 15,
2006.


2.  Representations and Warranties. Each Borrower hereby represents and warrants
to the Administrative Agent and each Bank that, except as to the Waived Delivery
Event and the Ongoing Delivery Event, as to such Borrower:


(a)  Representations. each of the representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents are
true, accurate and correct in all material respects on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representation or warranty was made as of a specific date;


(b)  Power and Authority. (i) such Borrower has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Fifth Amendment and any other documents
which the Banks require such Borrower to deliver hereunder (this Fifth Amendment
and any such additional documents delivered in connection with the Fifth
Amendment are herein referred to as the “Amendment Documents”); (ii) such
Borrower is in good standing in its jurisdiction of organization and each
additional jurisdiction in which it is required to be so qualified; and (iii)
all actions, corporate or otherwise, necessary or appropriate for the due
execution and full performance by the Borrower of the Fifth Amendment have been
adopted and taken and, upon their execution, the Credit Agreement, as amended by
this Fifth Amendment will constitute the valid and binding obligations of the
Borrower enforceable in accordance with their respective terms;


(c)  No Violations of Law or Agreements. the making and performance of the Fifth
Amendment will not violate any provisions of any law or regulation, federal,
state, local, or foreign, or the organizational documents of such Borrower, or
result in any breach or violation of, or constitute a default or require the
obtaining of any consent under, any agreement or instrument by which such
Borrower or its property may be bound;


(d)  No Default. except as is waived hereby, no Default or Event of Default has
occurred and is continuing; and


(e)  No Material Adverse Effect. No Material Adverse Effect has occurred since
September 23, 2005.


3.  Conditions to Effectiveness of Amendment. This Fifth Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Banks:


(a)  Fifth Amendment. this Fifth Amendment, duly executed by the Borrowers and
the Banks;
 
(b)  Consent and Waivers. copies of any consents or waivers necessary in order
for the Borrowers to comply with or perform any of its covenants, agreements or
obligations contained in any agreement, which are required as a result of the
Borrowers’ execution of this Fifth Amendment, if any; and
 
-2-


(c)  Other Documents and Actions. such additional agreements, instruments,
documents, writings and actions as the Banks may reasonably request.


4.  Limited Consent; Ratification. Subject to the terms and conditions of this
Fifth Amendment, the Banks and Administrative Agent hereby consent to Waived
Delivery Event and the Ongoing Delivery Event, to a date not later than January
15, 2007. Except as stated in the preceding sentence, the execution, delivery
and performance of this Fifth Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or the Banks under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision thereof.
Except as expressly modified hereby, all terms, conditions and provisions of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed by any Borrower. Nothing contained
herein constitutes an agreement or obligation by the Administrative Agent or any
Bank to grant any further amendments to any of the Loan Documents.


5.  Acknowledgments. To induce the Banks to enter into this Fifth Amendment,
each Borrower acknowledges, agrees, warrants, and represents that:


(a)  Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Loan
Documents are valid and enforceable against, and all of the terms and conditions
of the Loan Documents are binding on, the Borrowers; (ii) the liens and security
interests granted to the Administrative Agent by the Borrowers pursuant to the
Loan Documents are valid, legal and binding, properly recorded or filed and
first priority perfected liens and security interests; and (iii) the Borrowers
hereby waive any and all defenses, set-offs and counterclaims which they,
whether jointly or severally, may have or claim to have against the
Administrative Agent or any Bank as of the date hereof.


(b)  No Waiver of Existing Defaults. Other than the Delivery Event, no Default
or Event of Default exists immediately before or immediately after giving effect
to this Fifth Amendment. Nothing in this Fifth Amendment nor any communication
between the Administrative Agent, any Bank, any Borrower or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Administrative Agent or any
Bank has against any Borrower under the Credit Agreement or any other Loan
Document and/or applicable law, with respect to any such Default or Event of
Default arising as a result of the foregoing representation proving to be false
or incorrect in any material respect.


6.  Binding Effect. This Fifth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


7.  Governing Law. This Fifth Amendment and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
Pennsylvania or federal principles of conflict of laws.


8.  Headings. The headings of the sections of this Fifth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Fifth
Amendment.


9.  Counterparts. This Fifth Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

-3-



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be executed under seal by their duly authorized officers,
all as of the day and year first written above.
 
ePLUS inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Group, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Government, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Capital, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: President
 

-4-






NATIONAL CITY BANK
 
By: /s/ Michael J. Labrum       
Name: Michael J. Labrum
Title: Senior Vice President


 
BRANCH BANKING AND TRUST COMPANY OF VIRGINIA
 
By: /s/ Ronald P. Gudbrandsen      
Name: Ronald P. Gudbrandsen
Title: Senior Vice President 
 
 
 
             -5-
